DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 6-7, 9, 14, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regard to Claims 1, 9, and 16, The claims recite "artificial intelligence", however, (Para [0052], “The method 300 may comprise automatically determining 306, with artificial intelligence 140, whether one or more images in the plurality of ultrasound images includes at least one inadequacy.”) 

With regard to Claims 2-5, 8, 10-13, 15, and 17-20, the claims are also rejected under 35 USC 112(a) because they inherit the deficiency of the claims they respectively depend upon.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8-9, 15-16, and 20 and their subsequent dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites “artificial intelligence” on line 8, it is unclear as to whether this is referring to the same or a different artificial intelligence as recited on line 6. Additionally, it is unclear as to whether “one or more images” on line 12 is referring to the same or different one or more images as recited on 
Clarification is needed. 
Claim 9 recites “one or more of the plurality of desired views” on line 17. It is unclear as to whether or not this is referring to the one or more of the plurality of desired image views as recited on lines 9-10. 
Claim 16 recites “one or more of the plurality of desired views” on lines 9-10. It is unclear as to whether or not this is referring to the one or more of the plurality of desired image views as recited on line 16.
Clarification is needed. 

Claim 8 recites the limitation "the structural dimension" in line 6.  There is insufficient antecedent basis for this limitation in the claim.Claim 15 recites the limitation "the structural dimension" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 20 recites the limitation "the structural dimension" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-5, 8, 10-13, 15, and 17-20 are dependent upon above rejected claims under 112(b) and inherit the deficiency/indefiniteness of the claims they depend upon and are therefore rejected over the same grounds. 
Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of mental processes without significantly more.

With regard to independent Claim 1:
Step 1: the claim recites a method
Step 2A – Prong 1: Under its broadest reasonable interpretation, Claim 1 recites  “determining, , whether one or more images in the plurality of ultrasound images includes at least one inadequacy”, “determiningwhether one or more of a plurality of desired image views are not present in the plurality of ultrasound images”, “presenting, , a report identifying: one or more inadequate images in the plurality of ultrasound images…one or more views not present in the plurality of ultrasound images”, , all of which practically can be performed in the human mind or with the aid of pen/paper. For example, in context, the limitations encompass observing each ultrasound image for inadequacies or missing views, and lastly, presenting/providing a report to identify one or more inadequate images and/or one or more views not present. 

The additional limitation of automatically performing the claimed determining steps with artificial intelligence does not integrate the judicial exception into a practical application because it merely claims the automation and artificial intelligence in a generic/general way not sufficient enough (i.e. without adequate specificity) to integrate the judicial exception into a practical application.  
Lastly, the additional limitation of performing the presenting step at a display system and providing a selectable reopen exam option merely represent insignificant post-extra solution of displaying data.  It is noted that the providing step may integrate the judicial exception into a practical application should the Applicant choose to link or provide a relationship between the providing step and the remainder of the claim.  As broadly and reasonably understood, the providing step may simply be a pop-up icon for a user to interact with, irrespective of the remainder of the claim and therefore is not sufficient to apply/use the judicial exception in some meaningful way so as to integrate the judicial exception into a practical application. 
MPEP 2106.04(d) and MPEP 2106.05(g).
Step 2B – For similar reasons set forth in Step 2A, Prong 2, the additional elements do not amount to significantly more and do not constitute, either solely or as a whole, to an inventive concept.
After consideration of the claim limitations and relevant factors, claim 1 is directed to abstract ideas without an integration into a practical application and without significantly more.
Accordingly, Claim 1 is directed to non-eligible subject matter.
	With regard to claim 2, the limitation(s) “providing, at the ultrasound system, a selectable end exam option” merely amounts to insignificant pre extra solution activity in the form of data gathering, and thus, does not meaningfully limit the claim.  Additionally, limitations that practically can be performed in the human mind with the aid of pen/paper and therefore also recite an abstract idea type judicial exception. 
With regard to Claim 3, the limitation(s) “provides a recommendation for whether to reopen the ultrasound examination” merely amount to limitations that practically can be performed with the aid of pen/paper and therefore also recite an abstract idea type judicial exception.
With regard to Claim 4, the limitation(s) “identifies one or more additional image views to acquire” merely amount to limitations that practically can be performed in the human mind or with the aid of pen/paper and therefore also recite an abstract idea type judicial exception.
With regard to Claim 5, the limitation(s) “plurality of desired views correspond with an imaging protocol” merely amounts to insignificant pre extra solution activity in the form of data gathering, and thus, does not meaningfully limit the claim.  Additionally, limitations that practically can be performed in 
.
With regard to Claim 6, the limitation(s) “automatic determination of whether one or more of a plurality of ultrasound images includes at least one inadequacy” merely amount to limitations that practically can be performed in the human mind or with the aid of pen/paper and therefore also recite an abstract idea type judicial exception. The limitation of “automatic” is an additional limitation that is not part of the abstract idea. 
With regard to Claim 7, the limitation(s) “automatic determination of whether one or more of a plurality of desired images views are not present in the plurality of ultrasound images is performed by at least one neural network” merely amount to limitations that practically can be performed in the human mind or with the aid of pen/paper and therefore also recite an abstract idea type judicial exception. The limitation of “automatic” is an additional limitation that is not part of the abstract idea.
With regard to Claim 8, the limitation(s) “at least one inadequacy is one or more of: a non- standard ultrasound image, an ultrasound image that cannot be automatically measured, an ultrasound image associated with a varying heartbeat, and an ultrasound image having a measured structural dimension inconsistent with the structural dimension measured in the other of the plurality of ultrasound images” merely amount to limitations that practically can be performed in the human mind or with the aid of pen/paper and therefore also recite an abstract idea type judicial exception.

With regard to independent Claim 9:
Step 1: the claim recites an apparatus
“determine, with the whether one or more of a plurality of desired images in the plurality of ultrasound images includes at least on inadequacy”, “determine whether one or more of a plurality of desired image views are not present in the plurality of ultrasound images”, and “present a report identifying: one or more inadequate images in the plurality of ultrasound images….one or more views not present in the plurality of ultrasound images”, all of which practically can be performed in the human mind or with the aid of pen/paper. In context, the claim encompasses a user observing each ultrasound image for inadequacies or missing views
Step 2A – Prong 2: The judicial exception is not integrated into a practical application. The claim recites the additional elements of “acquire a plurality of ultrasound images”, “receive a user input”.to 
The additional limitations of automatically performing the claimed determining steps with artificial intelligence does not integrate the judicial exception into a practical application because it merely claims the automation and artificial intelligence in a generic/general way not sufficient enough (i.e. without adequate specificity) to integrate the judicial exception into a practical application.  
Lastly, the additional limitation of performing the presenting step at a display system and providing a selectable reopen exam option merely represent insignificant post-extra solution of displaying data.  It is noted that the providing step may integrate the judicial exception into a practical 
Therefore, when considered individually or as a whole, the additional limitations do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on the abstract idea. The claims are therefore directed to an abstract idea. See MPEP 2106.04(d) and MPEP 2106.05(g).
Step 2B – For similar reasons set forth in Step 2A, Prong 2, the additional elements do not amount to significantly more and do not constitute, either solely or as a whole, to an inventive concept.
After consideration of the claim limitations and relevant factors, claim 1 is directed to abstract ideas without an integration into a practical application and without significantly more.
Accordingly, Claim 1 is directed to non-eligible subject matter.With regard to Claim 10, the limitation(s) “provide a selectable end exam option to confirm the end of the ultrasound examination” merely amount to insignificant pre extra solution activity in the form of data gathering, and thus, does not meaningfully limit the claim.  Additionally, limitations that practically can be performed in the human mind with the aid of pen/paper and therefore also recite an abstract idea type judicial exception. 
With regard to Claim 11, the limitation(s) “report provides a recommendation for whether to reopen the ultrasound examination” merely amount to limitations that practically can be performed in the human mind or with the aid of pen/paper and therefore also recite an abstract idea type judicial exception.
With regard to Claim 12, the limitation(s) “recommendation identifies one or more additional image views to acquire” merely amount to limitations that practically can be performed in the human mind or with the aid of pen/paper and therefore also recite an abstract idea type judicial exception.
With regard to Claim 13, the limitation(s) “plurality of desired views correspond withan imaging protocol” merely amount to insignificant pre extra solution activity in the form of data gathering, and 
With regard to Claim 14, the limitation(s) “automatic determination of whether one or more images in the plurality of ultrasound images includes at least one inadequacy”, “automatic determination of whether one or more of a plurality of desired images views are not present in the plurality of ultrasound images is performed by at least one neural network” merely amount to limitations that practically can be performed in the human mind or with the aid of pen/paper and therefore also recite an abstract idea type judicial exception. The limitation of “automatic” is an additional limitation that is not part of the abstract idea.
With regard to Claim 15, the limitation(s) “at least one inadequacy is one or more of: a non- standard ultrasound image, an ultrasound image that cannot be automatically measured, an ultrasound image associated with a varying heartbeat, and an ultrasound image having a measured structural dimension inconsistent with the structural dimension measured in the other of the plurality of ultrasound images” merely amount to limitations that practically can be performed in the human mind or with the aid of pen/paper and therefore also recite an abstract idea type judicial exception.

With regard to independent Claim 16:
Step 1: the claim recites a non-transitory computer readable medium
Step 2A – Prong 1: Under its broadest reasonable interpretation, Claim 1 recites determining whether one or more images in the plurality of ultrasound images includes at least one inadequacy”, “determining whether one or more of a plurality of desired views are not present in the plurality of ultrasound images”, “presentinga report identifying: one or more inadequate images in the plurality of ultrasound images….one or more views not present in the plurality of ultrasound images”, all of which practically can be performed in the human mind or with the aid of pen/paper. For example, in context, the claim encompasses a user observing each ultrasound image for inadequacies or missing views.
The additional limitations of “
The additional limitations of automatically performing the claimed determining steps with artificial intelligence does not integrate the judicial exception into a practical application because it merely claims the automation and artificial intelligence in a generic/general way not sufficient enough (i.e. without adequate specificity) to integrate the judicial exception into a practical application.  
Lastly, the additional limitation of performing the presenting step at a display system and providing a selectable reopen exam option merely represent insignificant post-extra solution of displaying data.  It is noted that the providing step may integrate the judicial exception into a practical application should the Applicant choose to link or provide a relationship between the providing step and the remainder of the claim.  As broadly and reasonably understood, the providing step may simply be a 
Therefore, when considered individually or as a whole, the additional limitations do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on the abstract idea. The claims are therefore directed to an abstract idea. See MPEP 2106.04(d) and MPEP 2106.05(g).
Step 2B – For similar reasons set forth in Step 2A, Prong 2, the additional elements do not amount to significantly more and do not constitute, either solely or as a whole, to an inventive concept.
After consideration of the claim limitations and relevant factors, claim 1 is directed to abstract ideas without an integration into a practical application and without significantly more.

With regard to Claim 17, the limitation(s) “providing a selectable end exam option to confirm the end of the ultrasound examination” merely amount insignificant pre extra solution activity in the form of data gathering, and thus, does not meaningfully limit the claim.  Additionally, limitations that practically can be performed in the human mind with the aid of pen/paper and therefore also recite an abstract idea type judicial exception. 
With regard to Claim 18, the limitation(s) “report provides a recommendation for whether to reopen the ultrasound examination, the recommendation identifying one or more additional image views to acquire” merely amount to limitations that practically can be performed in the human mind or with the aid of pen/paper and therefore also recite an abstract idea type judicial exception.
With regard to Claim 19, the limitation(s) “plurality of desired views correspond with an imaging protocol” merely amount insignificant pre extra solution activity in the form of data gathering, and thus, does not meaningfully limit the claim.  Additionally, limitations that practically can be performed in the human mind with the aid of pen/paper and therefore also recite an abstract idea type judicial exception. 
With regard to Claim 20, the limitation(s) “at least one inadequacy is one or more of: a non- standard ultrasound image, an ultrasound image that cannot be automatically measured, an ultrasound image associated with a varying heartbeat, and an ultrasound image having a measured structural dimension inconsistent with the structural dimension measured in the other of the plurality of ultrasound images” merely amount to limitations that practically can be performed in the human mind or with the aid of pen/paper and therefore also recite an abstract idea type judicial exception.
The dependent claims expand upon the functions of the generic computer components or provide additional descriptions of the mental processes. The dependent claims only further expand 
Examiner suggests to applicant that the recited clauses “one or more inadequate images in the plurality of ultrasound images if the artificial intelligence determines that one or more images in the plurality of ultrasound images includes the at least one inadequacy, and one or more views not present in the plurality of ultrasound images if the artificial intelligence determines that one or more of the plurality of desired views are not present in the plurality of ultrasound images; and providing, at the ultrasound system, a selectable reopen exam option to reopen the ultrasound examination.”  in claims 1, 9, and 16 be rewritten as non-conditional statements to overcome their rejection under 35 U.S.C. 101. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abolmaesumi (US 2019/0125298), in view of Kreuzer (US 10,646,206).
	

With respect to Claim 1, Abolmaesumi discloses in at least Fig. 9, A method comprising: 
acquiring, by an ultrasound system (Para [0033], “a system 10 for facilitating echocardiographic image analysis”), a plurality of ultrasound images during an ultrasound examination (Para [0034], “a sequence of echocardiographic images captured by the analyzer 12 in near real-time”), each of the plurality of ultrasound images having an image view (Para [0036], “the views required for certain measurements or diagnoses may be chosen from standard 2D echocardiographic views. For example, the operator may wish to capture echocardiographic images of multiple standard 2D echocardiographic views to facilitate image analysis to determine ejection fraction for the patient's heart”); 
receiving, by at least one processor (12), a plurality of signals (Para [0034], “the analyzer 12 may communicate with the transducer 16 and receive signals representing echocardiographic images of the patient.”); 
automatically determining, with artificial intelligence (Para [0076], “using a neural network to analyze the echocardiographic images” Wherein a neural network is seen as artificial intelligence, and wherein Oxford dictionary defines “automatically” as “(with reference to a device or process) by itself with little or no direct human control.”, thus, calculations performed by the neural network to determine the recited conditions are seen as being performed automatically), whether one or more images in the plurality of ultrasound images includes at least one inadequacy (Para [0097], “a component quality score of up to 2 points based on the following observations: 0 points) the structure was not imaged or was inadequate for assessment; 1 point) the structure was adequately viewed; 2 points) the view was optimized for the structure. In some embodiments, the component score may act as a clinical plane wherein Oxford dictionary defines “automatically” as “(with reference to a device or process) by itself with little or no direct human control.”, thus, calculations performed by the neural network to determine the recited conditions are seen as being performed automatically); 
automatically determining, with the artificial intelligence (Para [0076], “using a neural network to analyze the echocardiographic images” Wherein a neural network is seen as artificial intelligence), whether one or more of a plurality of desired image views are not present in the plurality of ultrasound images (Para [0068], “the output of the neural network may be a softmax output which provides respective indicator values representing whether the set of images received at block 202 are AP2, AP3, AP4, PSAXA, and PSAXPM…these values may not represent true probabilities that the at least one image received is of a particular view, as there may be a possibility that the at least one image is none of the views” Wherein the neural network indicates the presence of specific structures within an image, thus, determines the presence or absence of specific image views, and wherein Oxford dictionary defines “automatically” as “(with reference to a device or process) by itself with little or no direct human control.”, thus, calculations performed by the neural network to determine the recited conditions are seen as being performed automatically) ; 
presenting, at a display system, a report identifying (Para [0103], “display the quality assessment value in association with the received at least one echocardiographic image.”): 
one or more inadequate images in the plurality of ultrasound images if the artificial intelligence determines that one or more images in the plurality of ultrasound images includes the at least one inadequacy (Para [0097], “a component quality score of up to 2 points based on the following observations: 0 points) the structure was not imaged or was inadequate for assessment; 1 point) the structure was adequately viewed; 2 points) the view was optimized for the structure. In some , and 
one or more views not present in the plurality of ultrasound images if the artificial intelligence determines that one or more of the plurality of desired views are not present in the plurality of ultrasound images (Para [0068], “the output of the neural network may be a softmax output which provides respective indicator values representing whether the set of images received at block 202 are AP2, AP3, AP4, PSAXA, and PSAXPM…these values may not represent true probabilities that the at least one image received is of a particular view, as there may be a possibility that the at least one image is none of the views” Wherein the neural network indicates the presence of specific structures within an image, thus, determines the presence or absence of specific image views); and 
providing, at the ultrasound system, a selectable reopen exam option to reopen the ultrasound examination (Para [0109], “the operator of the system 10 may wish to capture images for a different view category and so reposition the transducer and/or reconfigure the system 10…the operator may, after capturing images of the AP4 view category, wish to capture images of one or more of the AP2, AP3, PSAX.sub.A, and PSAX.sub.PM view categories to facilitate quantified clinical measurement of anatomical features and/or to assist in diagnosing a medical condition or a characteristic of the heart. For example, in some embodiments, the operator may, after capturing at least one image of the AP4 view category, wish to capture at least one image of the AP2 view category to facilitate quantified clinical measurement of anatomical features for determining an ejection fraction”; (Para [0110], “ the operator may reposition the transducer 16 shown in FIG. 1 and/or adjust image receiving parameters to cause the flowchart 200 to be executed one or more further times, but with echocardiographic images which are of different view categories and are to be analyzed using Wherein the operator chooses to image a different view category, thus, this is seen as reopening the ultrasound examination)
However, Abolmaesumi does not disclose a user input to end the ultrasound examination. 
In the similar field of medical diagnostic ultrasound imaging systems and methods for communication with a server during an examination of a patient, Kreuzer discloses in at least Fig. 1, a user input to end the ultrasound examination (Col. 7, lines 17-20, “After the sonographer captures all of the needed ultrasound images and completes the appropriate worksheet(s), the sonographer ends the examination by pressing a real or virtual “End Study” button.”)
	Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Abolmaesumi with a user input to end the ultrasound examination as disclosed by Kreuzer. 
	The motivation being to notify the system 100 to “store the captured images, completed worksheet, and other information in the medical diagnostic ultrasound imaging system 100 and/or in the network (e.g., in the server 150) or in a storage location connected to the network such as a PACS archive.” as disclosed by Kreuzer (Col. 7, lines 20-26). 

With respect to Claim 2, Abolmaesumi discloses in at least Fig. 9, The method of claim 1.
However, Abolmaesumi does not disclose providing, at the ultrasound system, a selectable end exam option to confirm the end of the ultrasound examination.
In the similar field of medical diagnostic ultrasound imaging systems and methods for communication with a server during an examination of a patient, Kreuzer discloses in at least Fig. 1, providing, at the ultrasound system, a selectable end exam option to confirm the end of the ultrasound examination (Col. 7, lines 17-20, “After the sonographer captures all of the needed 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Abolmaesumi with a user input to end the ultrasound examination as disclosed by Kreuzer. 
	The motivation being to notify the system 100 to “store the captured images, completed worksheet, and other information in the medical diagnostic ultrasound imaging system 100 and/or in the network (e.g., in the server 150) or in a storage location connected to the network such as a PACS archive.” as disclosed by Kreuzer (Col. 7, lines 20-26). 

With respect to Claim 3, Abolmaesumi discloses in at least Fig. 9, The method of claim 1, wherein the report provides a recommendation for whether to reopen the ultrasound examination (Para [0109], “the operator of the system 10 may wish to capture images for a different view category and so reposition the transducer and/or reconfigure the system 10…the operator may, after capturing images of the AP4 view category, wish to capture images of one or more of the AP2, AP3, PSAX.sub.A, and PSAX.sub.PM view categories to facilitate quantified clinical measurement of anatomical features and/or to assist in diagnosing a medical condition or a characteristic of the heart. For example, in some embodiments, the operator may, after capturing at least one image of the AP4 view category, wish to capture at least one image of the AP2 view category to facilitate quantified clinical measurement of anatomical features for determining an ejection fraction”; (Para [0110], “ the operator may reposition the transducer 16 shown in FIG. 1 and/or adjust image receiving parameters to cause the flowchart 200 to be executed one or more further times, but with echocardiographic images which are of different view categories and are to be analyzed using different parameters.” Wherein the operator chooses to image a different view category, thus, this is seen as reopening the ultrasound examination)

With respect to Claim 4, Abolmaesumi discloses in at least Fig. 9, The method of claim 3.
However, Abolmaesumi does not disclose wherein the recommendation identifies one or more additional image views to acquire.
In the similar field of medical diagnostic ultrasound imaging systems and methods for communication with a server during an examination of a patient, Kreuzer discloses in at least Figs. 8 and 13, wherein the recommendation identifies one or more additional image views to acquire (Col. 10, lines 21-33, “the medical diagnostic ultrasound imaging system 100 receives the second information about the patient from the server 150, the sonographer can view the second information on one or both of the display devices 260, 270 of the medical diagnostic ultrasound imaging system 100 (act 830). If the medical diagnostic ultrasound imaging system 100 has more than two display devices, the second information can be displayed on the additional display devices as well. For example, the second information about the patient received from the server 150 can be simultaneously displayed (e.g., on one or more display devices) with a medical diagnostic ultrasound image generated by the medical diagnostic ultrasound imaging system 100”; (Col. 10, lines 47-61, “Examples of “second information about the patient” include, but are not limited to, an automatically-selected medical diagnostic ultrasound image of the patient from a prior examination, a drawing made during a prior examination, a prompt to acquire an additional medical diagnostic ultrasound image of the patient, an instant message from a radiologist, a processed image from a current examination of the patient (e.g., such as when artificial intelligence is used to identify and grade a lesion or perform another type of analysis), information from the patient's medical record, the name of the doctor who ordered a prior study, the reason for the prior study, a reading physician's report to the referring physician of the prior study, measured values from the prior study, and trended values of the prior study.” Wherein a prompt to acquire an additional medical diagnostic ultrasound image of a patient is seen as the system identifying one or more image views to acquire, and wherein artificial intelligence is used to determine another type of analysis is seen as a recommendation to acquire additional image views, Additionally, Kreuzer discloses (Col. 9, lines 10-26) that the “first information” is not necessarily the first data transmission from the medical diagnostic ultrasound system, there can be multiple instances of “first information” sent to the server 150 as well as multiple instances of “second information”, thus, the system can provide recommendations of imaging views to acquire from imaging information sent to the server)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Abolmaesumi with a recommendation identifying further imaging views to acquire. 
	The motivation being “provide a level of interactivity between the medical diagnostic ultrasound imaging system and the server that can improve workflow during the examination.” as disclosed by Kreuzer (Col. 8, lines 10-12). 

With respect to Claim 5, Abolmaesumi discloses in at least Fig. 9, The method of claim 1, wherein the plurality of desired views correspond with an imaging protocol (Para [0035], “at which point the operator may be confident that the echocardiographic images captured are suitable for subsequent quantified clinical measurement of anatomical features and/or to assist in diagnosing a medical condition or a characteristic of the heart” Wherein the clinical measurement of anatomical features is seen as an imaging protocol in that the operator is performing a clinical measurement of a target location; (Para [0037], “the analyzer 12 may be configured to associate each set of echocardiographic images with a view category of a plurality of predetermined echocardiographic image view categories and to select sand apply a function to the set of images to determine the quality assessment value wherein the function selected depends on the view category associated with the set of images. In some embodiments, the analyzer 12 may be configured to automatically determine the view category to associate with the set of images by analyzing the set of images. In some embodiments, 

With respect to Claim 6, Abolmaesumi discloses in at least Fig. 9, The method of claim 1, wherein the automatic determination of whether one or more images in the plurality of ultrasound images includes at least one inadequacy (Para [0097], “a component quality score of up to 2 points based on the following observations: 0 points) the structure was not imaged or was inadequate for assessment; 1 point) the structure was adequately viewed; 2 points) the view was optimized for the structure. In some embodiments, the component score may act as a clinical plane assessment value representing an expert opinion whether the associated echocardiographic training image was taken in an anatomical plane suitable for a quantified clinical measurement of anatomical features.” wherein Oxford dictionary defines “automatic” as “(of a machine, device, etc.) having controls that work without needing a person to operate them”, thus, calculations performed by the neural network to determine the recited conditions are seen as being performed automatically) is performed by at least one neural network (Para [0005], “provided a computer-implemented system for training neural networks to facilitate echocardiographic image analysis.”)

With respect to Claim 7, Abolmaesumi discloses in at least Fig. 9, The method of claim 1, wherein the automatic determination of whether one or more of a plurality of desired images views are not present in the plurality of ultrasound images (Para [0068], “the output of the neural network may be a softmax output which provides respective indicator values representing whether the set of images received at block 202 are AP2, AP3, AP4, PSAXA, and PSAXPM…these values may not represent true probabilities that the at least one image received is of a particular view, as there may be a possibility that the at least one image is none of the views” Wherein the neural network indicates the presence of specific structures within an image, thus, determines the presence or absence of specific image views, and wherein Oxford dictionary defines “automatic” as “(of a machine, device, etc.) having controls that work without needing a person to operate them”, thus, calculations performed by the neural network to determine the recited conditions are seen as being performed automatically) is performed by at least one neural network (Para [0005], “provided a computer-implemented system for training neural networks to facilitate echocardiographic image analysis.”)

With respect to Claim 8, Abolmaesumi discloses in at least Fig. 9, The method of claim 1, wherein the at least one inadequacy is one or more of: 
a non-standard ultrasound image, 
an ultrasound image that cannot be automatically measured, 
an ultrasound image associated with a varying heartbeat (Para [0141], “in some embodiments the neural network may be defined to take as input a static sequence size of nearly half the average heart cycle in the echocardiographic images received at block 702 (for example, in some embodiments 20 images), to capture the quality distribution of the echo imaging view categories. In various embodiments, by choosing a static sequence size of about half the average heart cycle, images in each sequence may not be synced with the heart cycle and this may, in some embodiments, help to ensure that the estimated quality assessment value provided after training for a given input sequence may be independent of the starting phase of the cardiac data.” Wherein the system can recognize images of the heart that are not synced with the heart cycle), and 
an ultrasound image having a measured structural dimension inconsistent with the structural dimension measured in other of the plurality of ultrasound images (Para [0097], “an expert may have, for each at least one echocardiographic image that they assessed, determined for each component in the at least one echocardiographic image, a component quality score of up to 2 points based on the Wherein a structure is inadequate for assessment is seen as having a measured structural dimension that is inconsistent)

With respect to Claim 9, Abolmaesumi discloses in at least Fig. 9, A system comprising: 
an ultrasound system (Para [0033], “a system 10 for facilitating echocardiographic image analysis”) configured to acquire a plurality of ultrasound images during an ultrasound examination (Para [0034], “a sequence of echocardiographic images captured by the analyzer 12 in near real-time”), each of the plurality of ultrasound images having an image view (Para [0036], “the views required for certain measurements or diagnoses may be chosen from standard 2D echocardiographic views. For example, the operator may wish to capture echocardiographic images of multiple standard 2D echocardiographic views to facilitate image analysis to determine ejection fraction for the patient's heart”); 
at least one processor (12) (Para [0034], “the analyzer 12 may communicate with the transducer 16 and receive signals representing echocardiographic images of the patient.”) configured to: 
automatically determine, with artificial intelligence (Para [0076], “using a neural network to analyze the echocardiographic images” Wherein a neural network is seen as artificial intelligence), whether one or more images in the plurality of ultrasound images includes at least one inadequacy (Para [0097], “a component quality score of up to 2 points based on the following observations: 0 points) the structure was not imaged or was inadequate for assessment; 1 point) the structure was wherein Oxford dictionary defines “automatically” as “(with reference to a device or process) by itself with little or no direct human control.”, thus, calculations performed by the neural network to determine the recited conditions are seen as being performed automatically); 
automatically determine, with the artificial intelligence (Para [0076], “using a neural network to analyze the echocardiographic images” Wherein a neural network is seen as artificial intelligence), whether one or more of a plurality of desired image views are not present in the plurality of ultrasound images (Para [0068], “the output of the neural network may be a softmax output which provides respective indicator values representing whether the set of images received at block 202 are AP2, AP3, AP4, PSAXA, and PSAXPM…these values may not represent true probabilities that the at least one image received is of a particular view, as there may be a possibility that the at least one image is none of the views” Wherein the neural network indicates the presence of specific structures within an image, thus, determines the presence or absence of specific image views, and wherein Oxford dictionary defines “automatically” as “(with reference to a device or process) by itself with little or no direct human control.”, thus, calculations performed by the neural network to determine the recited conditions are seen as being performed automatically), and 
a display system configured to present a report identifying (Para [0103], “display the quality assessment value in association with the received at least one echocardiographic image.”): 
one or more inadequate images in the plurality of ultrasound images if the artificial intelligence determines that one or more images in the plurality of ultrasound images includes the at least one inadequacy (Para [0097], “a component quality score of up to 2 points based on the following inadequate for assessment; 1 point) the structure was adequately viewed; 2 points) the view was optimized for the structure. In some embodiments, the component score may act as a clinical plane assessment value representing an expert opinion whether the associated echocardiographic training image was taken in an anatomical plane suitable for a quantified clinical measurement of anatomical features.”), and 
one or more views not present in the plurality of ultrasound images if the artificial intelligence determines that one or more of the plurality of desired views are not present in the plurality of ultrasound images (Para [0068], “the output of the neural network may be a softmax output which provides respective indicator values representing whether the set of images received at block 202 are AP2, AP3, AP4, PSAXA, and PSAXPM…these values may not represent true probabilities that the at least one image received is of a particular view, as there may be a possibility that the at least one image is none of the views” Wherein the neural network indicates the presence of specific structures within an image, thus, determines the presence or absence of specific image views), 
wherein the ultrasound system is configured to provide a selectable reopen exam option to reopen the ultrasound examination (Para [0109], “the operator of the system 10 may wish to capture images for a different view category and so reposition the transducer and/or reconfigure the system 10…the operator may, after capturing images of the AP4 view category, wish to capture images of one or more of the AP2, AP3, PSAX.sub.A, and PSAX.sub.PM view categories to facilitate quantified clinical measurement of anatomical features and/or to assist in diagnosing a medical condition or a characteristic of the heart. For example, in some embodiments, the operator may, after capturing at least one image of the AP4 view category, wish to capture at least one image of the AP2 view category to facilitate quantified clinical measurement of anatomical features for determining an ejection fraction”; (Para [0110], “ the operator may reposition the transducer 16 shown in FIG. 1 and/or adjust image receiving parameters to cause the flowchart 200 to be executed one or more further times, but Wherein the operator chooses to image a different view category, thus, this is seen as reopening the ultrasound examination)
However, Abolmaesumi does not disclose receive a user input to end the ultrasound examination. 
In the similar field of medical diagnostic ultrasound imaging systems and methods for communication with a server during an examination of a patient, Kreuzer discloses in at least Fig. 1, receive a user input to end the ultrasound examination (Col. 7, lines 17-20, “After the sonographer captures all of the needed ultrasound images and completes the appropriate worksheet(s), the sonographer ends the examination by pressing a real or virtual “End Study” button.”)
	Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Abolmaesumi with a user input to end the ultrasound examination as disclosed by Kreuzer. 
	The motivation being to notify the system 100 to “store the captured images, completed worksheet, and other information in the medical diagnostic ultrasound imaging system 100 and/or in the network (e.g., in the server 150) or in a storage location connected to the network such as a PACS archive.” as disclosed by Kreuzer (Col. 7, lines 20-26).

With respect to Claim 10, Abolmaesumi discloses in at least Fig. 9, The system of claim 9.
However, Abolmaesumi does not disclose wherein the ultrasound system is configured to provide a selectable end exam option to confirm the end of the ultrasound examination.
In the similar field of medical diagnostic ultrasound imaging systems and methods for communication with a server during an examination of a patient, Kreuzer discloses in at least Fig. 1, wherein the ultrasound system is configured to provide a selectable end exam option to confirm the end of the ultrasound examination (Col. 7, lines 17-20, “After the sonographer captures all of the needed ultrasound images and completes the appropriate worksheet(s), the sonographer ends the examination by pressing a real or virtual “End Study” button.”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Abolmaesumi with a user input to end the ultrasound examination as disclosed by Kreuzer. 
	The motivation being to notify the system 100 to “store the captured images, completed worksheet, and other information in the medical diagnostic ultrasound imaging system 100 and/or in the network (e.g., in the server 150) or in a storage location connected to the network such as a PACS archive.” as disclosed by Kreuzer (Col. 7, lines 20-26).

With respect to Claim 11, Abolmaesumi discloses in at least Fig. 9, The system of claim 9, wherein the report provides a recommendation for whether to reopen the ultrasound examination (Para [0109], “the operator of the system 10 may wish to capture images for a different view category and so reposition the transducer and/or reconfigure the system 10…the operator may, after capturing images of the AP4 view category, wish to capture images of one or more of the AP2, AP3, PSAX.sub.A, and PSAX.sub.PM view categories to facilitate quantified clinical measurement of anatomical features and/or to assist in diagnosing a medical condition or a characteristic of the heart. For example, in some embodiments, the operator may, after capturing at least one image of the AP4 view category, wish to capture at least one image of the AP2 view category to facilitate quantified clinical measurement of anatomical features for determining an ejection fraction”; (Para [0110], “ the operator may reposition the transducer 16 shown in FIG. 1 and/or adjust image receiving parameters to cause the flowchart 200 to be executed one or more further times, but with echocardiographic images which are of different Wherein the operator chooses to image a different view category, thus, this is seen as reopening the ultrasound examination)

With respect to Claim 12, Abolmaesumi discloses in at least Fig. 9, The system of claim 11.
However, Abolmaesumi does not disclose wherein the recommendation identifies one or more additional image views to acquire.
In the similar field of medical diagnostic ultrasound imaging systems and methods for communication with a server during an examination of a patient, Kreuzer discloses in at least Figs. 8 and 13, wherein the recommendation identifies one or more additional image views to acquire (Col. 10, lines 21-33, “the medical diagnostic ultrasound imaging system 100 receives the second information about the patient from the server 150, the sonographer can view the second information on one or both of the display devices 260, 270 of the medical diagnostic ultrasound imaging system 100 (act 830). If the medical diagnostic ultrasound imaging system 100 has more than two display devices, the second information can be displayed on the additional display devices as well. For example, the second information about the patient received from the server 150 can be simultaneously displayed (e.g., on one or more display devices) with a medical diagnostic ultrasound image generated by the medical diagnostic ultrasound imaging system 100”; (Col. 10, lines 47-61, “Examples of “second information about the patient” include, but are not limited to, an automatically-selected medical diagnostic ultrasound image of the patient from a prior examination, a drawing made during a prior examination, a prompt to acquire an additional medical diagnostic ultrasound image of the patient, an instant message from a radiologist, a processed image from a current examination of the patient (e.g., such as when artificial intelligence is used to identify and grade a lesion or perform another type of analysis), information from the patient's medical record, the name of the doctor who ordered a prior study, the reason for the prior study, a reading physician's report to the referring physician of the prior study, Wherein a prompt to acquire an additional medical diagnostic ultrasound image of a patient is seen as the system identifying one or more image views to acquire, and wherein artificial intelligence is used to determine another type of analysis is seen as a recommendation to acquire additional image views, Additionally, Kreuzer discloses (Col. 9, lines 10-26) that the “first information” is not necessarily the first data transmission from the medical diagnostic ultrasound system, there can be multiple instances of “first information” sent to the server 150 as well as multiple instances of “second information”, thus, the system can provide recommendations of imaging views to acquire from imaging information sent to the server)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Abolmaesumi with a recommendation identifying further imaging views to acquire. 
	The motivation being “provide a level of interactivity between the medical diagnostic ultrasound imaging system and the server that can improve workflow during the examination.” as disclosed by Kreuzer (Col. 8, lines 10-12).


With respect to Claim 13, Abolmaesumi discloses in at least Fig. 9, The system of claim 9, wherein the plurality of desired views correspond with an imaging protocol (Para [0035], “at which point the operator may be confident that the echocardiographic images captured are suitable for subsequent quantified clinical measurement of anatomical features and/or to assist in diagnosing a medical condition or a characteristic of the heart” Wherein the clinical measurement of anatomical features is seen as an imaging protocol in that the operator is performing a clinical measurement of a target location; (Para [0037], “the analyzer 12 may be configured to associate each set of echocardiographic images with a view category of a plurality of predetermined echocardiographic image 

With respect to Claim 14, Abolmaesumi discloses in at least Fig. 9, The system of claim 9, wherein one or both of the automatic determination of whether one or more images in the plurality of ultrasound images includes at least one inadequacy (Para [0097], “a component quality score of up to 2 points based on the following observations: 0 points) the structure was not imaged or was inadequate for assessment; 1 point) the structure was adequately viewed; 2 points) the view was optimized for the structure. In some embodiments, the component score may act as a clinical plane assessment value representing an expert opinion whether the associated echocardiographic training image was taken in an anatomical plane suitable for a quantified clinical measurement of anatomical features.” wherein Oxford dictionary defines “automatic” as “(of a machine, device, etc.) having controls that work without needing a person to operate them”, thus, calculations performed by the neural network to determine the recited conditions are seen as being performed automatically) and the automatic determination of whether one or more of a plurality of desired images views are not present in the plurality of ultrasound images (Para [0068], “the output of the neural network may be a softmax output which provides respective indicator values representing whether the set of images received at block 202 are AP2, AP3, AP4, PSAXA, and PSAXPM…these values may not represent true probabilities that the at least one image received is of a particular view, as there may be a possibility that the at least one image is none of the views” Wherein the neural network indicates the presence of specific structures within an image, thus, determines the presence or absence of specific image views). is performed by at least one neural network (Para [0005], “provided a computer-implemented system for training neural networks to facilitate echocardiographic image analysis.” wherein Oxford dictionary defines “automatic” as “(of a machine, device, etc.) having controls that work without needing a person to operate them”, thus, calculations performed by the neural network to determine the recited conditions are seen as being performed automatically)

With respect to Claim 8, Abolmaesumi discloses in at least Fig. 9, The system of claim 9, wherein the at least one inadequacy is one or more of: 
a non-standard ultrasound image, 
an ultrasound image that cannot be automatically measured, 
an ultrasound image associated with a varying heartbeat (Para [0141], “in some embodiments the neural network may be defined to take as input a static sequence size of nearly half the average heart cycle in the echocardiographic images received at block 702 (for example, in some embodiments 20 images), to capture the quality distribution of the echo imaging view categories. In various embodiments, by choosing a static sequence size of about half the average heart cycle, images in each sequence may not be synced with the heart cycle and this may, in some embodiments, help to ensure that the estimated quality assessment value provided after training for a given input sequence may be independent of the starting phase of the cardiac data.” Wherein the system can recognize images of the heart that are not synced with the heart cycle), and 
an ultrasound image having a measured structural dimension inconsistent with the structural dimension measured in other of the plurality of ultrasound images (Para [0097], “an expert may have, for each at least one echocardiographic image that they assessed, determined for each component in the at least one echocardiographic image, a component quality score of up to 2 points based on the Wherein a structure is inadequate for assessment is seen as having a measured structural dimension that is inconsistent)

With respect to Claim 16, Abolmaesumi discloses in at least Fig. 9, A non-transitory computer readable medium having stored thereon, a computer program having at least one code section, the at least one code section being executable by a machine for causing the machine to perform steps (Claim 33, “A computer readable medium having stored thereon codes which when executed by at least one processor cause the at least one processor to perform the method of any one of claims 17 to 32.”) comprising: 
receiving a plurality of ultrasound images during an ultrasound examination, each of the plurality of ultrasound images having an image view (Para [0036], “the views required for certain measurements or diagnoses may be chosen from standard 2D echocardiographic views. For example, the operator may wish to capture echocardiographic images of multiple standard 2D echocardiographic views to facilitate image analysis to determine ejection fraction for the patient's heart”); 
automatically determining, with artificial intelligence (Para [0076], “using a neural network to analyze the echocardiographic images” Wherein a neural network is seen as artificial intelligence), whether one or more images in the plurality of ultrasound images includes at least one inadequacy (Para [0097], “a component quality score of up to 2 points based on the following observations: 0 points) the structure was not imaged or was inadequate for assessment; 1 point) the structure was adequately viewed; 2 points) the view was optimized for the structure. In some embodiments, the wherein Oxford dictionary defines “automatically” as “(with reference to a device or process) by itself with little or no direct human control.”, thus, calculations performed by the neural network to determine the recited conditions are seen as being performed automatically); 
automatically determining, with the artificial intelligence (Para [0076], “using a neural network to analyze the echocardiographic images” Wherein a neural network is seen as artificial intelligence), whether one or more of a plurality of desired image views are not present in the plurality of ultrasound images (Para [0068], “the output of the neural network may be a softmax output which provides respective indicator values representing whether the set of images received at block 202 are AP2, AP3, AP4, PSAXA, and PSAXPM…these values may not represent true probabilities that the at least one image received is of a particular view, as there may be a possibility that the at least one image is none of the views” Wherein the neural network indicates the presence of specific structures within an image, thus, determines the presence or absence of specific image views, and wherein Oxford dictionary defines “automatically” as “(with reference to a device or process) by itself with little or no direct human control.”, thus, calculations performed by the neural network to determine the recited conditions are seen as being performed automatically); 
presenting, at a display system, a report identifying (Para [0103], “display the quality assessment value in association with the received at least one echocardiographic image.”): 
one or more inadequate images in the plurality of ultrasound images if the artificial intelligence determines that one or more images in the plurality of ultrasound images includes the at least one inadequacy (Para [0097], “a component quality score of up to 2 points based on the following observations: 0 points) the structure was not imaged or was inadequate for assessment; 1 point) the , and 
one or more views not present in the plurality of ultrasound images if the artificial intelligence determines that one or more of the plurality of desired views are not present in the plurality of ultrasound images (Para [0068], “the output of the neural network may be a softmax output which provides respective indicator values representing whether the set of images received at block 202 are AP2, AP3, AP4, PSAXA, and PSAXPM…these values may not represent true probabilities that the at least one image received is of a particular view, as there may be a possibility that the at least one image is none of the views” Wherein the neural network indicates the presence of specific structures within an image, thus, determines the presence or absence of specific image views); and 
providing a selectable reopen exam option to reopen the ultrasound examination (Para [0109], “the operator of the system 10 may wish to capture images for a different view category and so reposition the transducer and/or reconfigure the system 10…the operator may, after capturing images of the AP4 view category, wish to capture images of one or more of the AP2, AP3, PSAX.sub.A, and PSAX.sub.PM view categories to facilitate quantified clinical measurement of anatomical features and/or to assist in diagnosing a medical condition or a characteristic of the heart. For example, in some embodiments, the operator may, after capturing at least one image of the AP4 view category, wish to capture at least one image of the AP2 view category to facilitate quantified clinical measurement of anatomical features for determining an ejection fraction”; (Para [0110], “ the operator may reposition the transducer 16 shown in FIG. 1 and/or adjust image receiving parameters to cause the flowchart 200 to be executed one or more further times, but with echocardiographic images which are of different Wherein the operator chooses to image a different view category, thus, this is seen as reopening the ultrasound examination).
However, Abolmaesumi does not disclose a user input to end the ultrasound examination. 
In the similar field of medical diagnostic ultrasound imaging systems and methods for communication with a server during an examination of a patient, Kreuzer discloses in at least Fig. 1, a user input to end the ultrasound examination (Col. 7, lines 17-20, “After the sonographer captures all of the needed ultrasound images and completes the appropriate worksheet(s), the sonographer ends the examination by pressing a real or virtual “End Study” button.”)
	Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Abolmaesumi with a user input to end the ultrasound examination as disclosed by Kreuzer. 
	The motivation being to notify the system 100 to “store the captured images, completed worksheet, and other information in the medical diagnostic ultrasound imaging system 100 and/or in the network (e.g., in the server 150) or in a storage location connected to the network such as a PACS archive.” as disclosed by Kreuzer (Col. 7, lines 20-26).

With respect to Claim 17, Abolmaesumi discloses in at least Fig. 9, The non-transitory computer readable medium of claim 16. 
However, Abolmaesumi does not disclose providing a selectable end exam option to confirm the end of the ultrasound examination.
In the similar field of medical diagnostic ultrasound imaging systems and methods for communication with a server during an examination of a patient, Kreuzer discloses in at least Fig. 1, providing a selectable end exam option to confirm the end of the ultrasound examination (Col. 7, lines 17-20, “After the sonographer captures all of the needed ultrasound images and completes the 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Abolmaesumi with a user input to end the ultrasound examination as disclosed by Kreuzer. 
	The motivation being to notify the system 100 to “store the captured images, completed worksheet, and other information in the medical diagnostic ultrasound imaging system 100 and/or in the network (e.g., in the server 150) or in a storage location connected to the network such as a PACS archive.” as disclosed by Kreuzer (Col. 7, lines 20-26).

With respect to Claim 18, Abolmaesumi discloses in at least Fig. 9, The non-transitory computer readable medium of claim 16.
However, Abolmaesumi does not disclose wherein the report provides a recommendation for whether to reopen the ultrasound examination, the recommendation identifying one or more additional image views to acquire.
In the similar field of medical diagnostic ultrasound imaging systems and methods for communication with a server during an examination of a patient, Kreuzer discloses in at least Figs. 8 and 13, wherein the report provides a recommendation for whether to reopen the ultrasound examination, the recommendation identifying one or more additional image views to acquire (Col. 10, lines 21-33, “the medical diagnostic ultrasound imaging system 100 receives the second information about the patient from the server 150, the sonographer can view the second information on one or both of the display devices 260, 270 of the medical diagnostic ultrasound imaging system 100 (act 830). If the medical diagnostic ultrasound imaging system 100 has more than two display devices, the second information can be displayed on the additional display devices as well. For example, the second a prompt to acquire an additional medical diagnostic ultrasound image of the patient, an instant message from a radiologist, a processed image from a current examination of the patient (e.g., such as when artificial intelligence is used to identify and grade a lesion or perform another type of analysis), information from the patient's medical record, the name of the doctor who ordered a prior study, the reason for the prior study, a reading physician's report to the referring physician of the prior study, measured values from the prior study, and trended values of the prior study.” Wherein a prompt to acquire an additional medical diagnostic ultrasound image of a patient is seen as the system identifying one or more image views to acquire, and wherein artificial intelligence is used to determine another type of analysis is seen as a recommendation to acquire additional image views, Additionally, Kreuzer discloses (Col. 9, lines 10-26) that the “first information” is not necessarily the first data transmission from the medical diagnostic ultrasound system, there can be multiple instances of “first information” sent to the server 150 as well as multiple instances of “second information”, thus, the system can provide recommendations of imaging views to acquire from imaging information sent to the server)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Abolmaesumi with a recommendation identifying further imaging views to acquire. 
	The motivation being “provide a level of interactivity between the medical diagnostic ultrasound imaging system and the server that can improve workflow during the examination.” as disclosed by Kreuzer (Col. 8, lines 10-12).

With respect to Claim 19, Abolmaesumi discloses in at least Fig. 9, The non-transitory computer readable medium of claim 16, wherein the plurality of desired views correspond with an imaging protocol (Para [0035], “at which point the operator may be confident that the echocardiographic images captured are suitable for subsequent quantified clinical measurement of anatomical features and/or to assist in diagnosing a medical condition or a characteristic of the heart” Wherein the clinical measurement of anatomical features is seen as an imaging protocol in that the operator is performing a clinical measurement of a target location; (Para [0037], “the analyzer 12 may be configured to associate each set of echocardiographic images with a view category of a plurality of predetermined echocardiographic image view categories and to select sand apply a function to the set of images to determine the quality assessment value wherein the function selected depends on the view category associated with the set of images. In some embodiments, the analyzer 12 may be configured to automatically determine the view category to associate with the set of images by analyzing the set of images. In some embodiments, the analyzer 12 may be configured to receive operator input (via the user interface system 14, for example), which sets the view category with which to associate the image.”)

With respect to Claim 20, Abolmaesumi discloses in at least Fig. 9, The non-transitory computer readable medium of claim 16, wherein the at least one inadequacy is one or more of: 
a non-standard ultrasound image, 
an ultrasound image that cannot be automatically measured, 
an ultrasound image associated with a varying heartbeat (Para [0141], “in some embodiments the neural network may be defined to take as input a static sequence size of nearly half the average heart cycle in the echocardiographic images received at block 702 (for example, in some embodiments Wherein the system can recognize images of the heart that are not synced with the heart cycle), and 
an ultrasound image having a measured structural dimension inconsistent with the structural dimension measured in other of the plurality of ultrasound images (Para [0097], “an expert may have, for each at least one echocardiographic image that they assessed, determined for each component in the at least one echocardiographic image, a component quality score of up to 2 points based on the following observations: 0 points) the structure was not imaged or was inadequate for assessment; 1 point) the structure was adequately viewed; 2 points) the view was optimized for the structure. In some embodiments, the component score may act as a clinical plane assessment value representing an expert opinion whether the associated echocardiographic training image was taken in an anatomical plane suitable for a quantified clinical measurement of anatomical features.” Wherein a structure is inadequate for assessment is seen as having a measured structural dimension that is inconsistent)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034.  The examiner can normally be reached on M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.V.B./Examiner, Art Unit 3793                                                                                                                                                                                                        


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793